
	
		II
		109th CONGRESS
		2d Session
		S. 3582
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2006
			Mr. Kohl (for himself,
			 Mr. Leahy, Mr.
			 Grassley, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit brand name drug companies from compensating
		  generic drug companies to delay the entry of a generic drug into the
		  market.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserve Access to Affordable Generics Act.
		2.Unfair
			 competitionSection 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45) is amended by adding at the end the
			 following:
			
				(o)(1)It shall be considered
				an unfair method of competition affecting commerce under subsection (a)(1) for
				a person, in connection with the sale of a drug product, to directly or
				indirectly be a party to any agreement resolving or settling a patent
				infringement claim in which—
						(A)an ANDA filer receives anything of
				value; and
						(B)the ANDA filer agrees not to research,
				develop, manufacture, market, or sell the ANDA product for any period of
				time.
						(2)ConstructionNothing
				in this subsection shall prohibit a resolution or settlement of patent
				infringement claim in which the value paid by the NDA holder to the ANDA filer
				as a part of the resolution or settlement of the patent infringement claim
				includes no more than the right to market the ANDA product prior to the
				expiration of the patent that is the basis for the patent infringement
				claim.
					(3)In this subsection:
						(A)The term ANDA means an
				abbreviated new drug application, as defined under section 505(j) of the
				Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)).
						(B)The term ANDA filer means
				a party who has filed an ANDA with the Federal Drug Administration.
						(C)The term ANDA product
				means the product to be manufactured under the ANDA that is the subject of the
				patent infringement claim.
						(D)The term drug product
				means a finished dosage form (e.g., tablet, capsule, or solution) that contains
				a drug substance, generally, but not necessarily, in association with 1 or more
				other ingredients, as defined in section 314.3(b) of title 21, Code of Federal
				Regulations.
						(E)The term NDA means a new
				drug application, as defined under section 505(b) of the Federal Food, Drug,
				and Cosmetic Act (21 U.S.C. 355(b)).
						(F)The term NDA holder
				means—
							(i)the party that received FDA
				approval to market a drug product pursuant to an NDA;
							(ii)a party owning or controlling
				enforcement of the patent listed in the Approved Drug Products With Therapeutic
				Equivalence Evaluations (commonly known as the FDA Orange Book)
				in connection with the NDA; or
							(iii)the predecessors, subsidiaries,
				divisions, groups, and affiliates controlled by, controlling, or under common
				control with any of the entities described in subclauses (i) and (ii) (such
				control to be presumed by direct or indirect share ownership of 50 percent or
				greater), as well as the licensees, licensors, successors, and assigns of each
				of the entities.
							(G)The term patent
				infringement means infringement of any patent or of any filed patent
				application, extension, reissue, renewal, division, continuation, continuation
				in part, reexamination, patent term restoration, patents of addition and
				extensions thereof.
						(H)The term patent infringement
				claim means any allegation made to an ANDA filer, whether or not
				included in a complaint filed with a court of law, that its ANDA or ANDA
				product may infringe any patent held by, or exclusively licensed to, the NDA
				holder of the drug
				product.
						.
		
